Citation Nr: 9900449	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-03 037	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey




THE ISSUE

Entitlement to service connection for colon cancer secondary 
to the service-connected chronic colitis.  




ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1942 to March 1944.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1994 decision by the RO 
which denied service connection for colon cancer secondary to 
the service-connected chronic colitis.  

In a letter dated and received in May 1997, the veteran 
referred to a letter from the RO dated in April 1997, which 
had informed him that his claim for an increased rating for 
his service-connected colitis was denied.  The veteran stated 
that the rating decision was based on the wrong medical 
problem.  I asked for a rate increase, based on the fact 
[that] my ulcerative colitis was responsible for my bodies 
cancer of the colon.  The Board interprets the veterans 
letter as a clarification of his claim of secondary service 
connection for colon cancer and not a claim or notice of 
disagreement with the denial of an increased rating for his 
service-connected colitis.  


CONTENTIONS OF APPELLANT ON APPEAL

The veteran asserts that he had surgery to remove cancer from 
his colon in 1993, and he believes that the cancerous tumor 
was caused by his service-connected colitis.  


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the veteran has not met the 
initial burden of submitting sufficient evidence to justify a 
belief by a fair and impartial individual that he has 
presented a well-grounded claim of service connection for 
colon cancer secondary to the service-connected chronic 
colitis.  


FINDING OF FACT

No competent evidence has been submitted to establish that 
the veterans colon cancer was caused or aggravated by the 
service-connected colitis.  


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
service connection for colon cancer which is proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. § 5107 (West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

History

Service connection was established for chronic colitis by 
rating action in March 1944, based on a showing of treatment 
for spastic, mucous type, mild, chronic colitis of 
undetermined cause during service in December 1943.  The 
veteran was assigned a 10 percent evaluation, effective from 
March 14, 1944, and that rating remained in effect ever 
since.  

The evidence of record includes numerous private and VA 
medical records from several sources identified by the 
veteran which show treatment for various medical problems 
from 1990 to 1997.  The records do not show any specific 
treatment or abnormalities referable to his service-connected 
colitis.  When seen by VA in January 1992, the veteran 
complained of a gut ache since service.  The veteran 
described the pain as an ache in the epigastric region 
which improved with food intake.  The veteran also related a 
history of negative barium studies.  The veteran reported 
similar complaints when seen by VA in November 1992, and on 
several occasions in 1993.  Various assessments were offered 
for the veterans symptoms, including Pagets disease and 
diverticula (See VA progress notes in April, July and October 
1993).  

A Discharge Summary report in December 1993 indicated that 
the veteran was admitted to a private hospital in November 
1993, with signs and symptoms of possible early appendicitis.  
A CT scan at that time was suspicious for acute appendicitis 
and possible rupture.  The veteran was taken to the operating 
room where an acute perforated appendicitis and a probable 
perforated carcinoma of the cecum was identified and 
ileocecal resection was performed without complication.  The 
surgical pathology report revealed infiltrating moderately 
differentiated adenocarcinoma involving the cecum and the 
base and proximal portion of the appendix; full thickness 
invasion of the muscular layer; complete obstruction of the 
appendix by the adenocarcinoma with submucosal invasion; and 
secondary acute appendicitis with perforation and secondary 
periappendicular and pericecal abscess formation.  

By letter dated in June 1996, the RO requested that the 
veteran provide the name of the physician and VA facility 
where he claims that he was told his colon cancer was caused 
by his service-connected colitis.  The veteran was also 
instructed to submit any medical evidence that he had in 
support of his claim.  

In July 1996, the veteran submitted a copy of a page from an 
untitled publication which he identified as the Complete 
Guide to Symptoms, Illness and Surgery, by H. Winter 
Griffith, M.D.  The veteran highlighted a part of the text 
indicating that the risk of colon cancer was greater in 
persons with ulcerative colitis.  

In September 1996, the claims folder was forwarded to a VA 
medical facility for an opinion by a gastroenterologist as to 
whether the veterans service-connected colitis caused his 
carcinoma of the colon.  A memo from the Chief, Medical 
Endoscopy Unit indicated that there was no definite evidence 
in the medical records of ulcerative colitis which could be 
implicated with carcinoma of the colon.  The examiner noted 
that a flexible sigmoidoscopy in service in March 1944 showed 
considerable spasm and mucus, and a diagnosis of chronic 
spastic colitis.  A BE on March 31, 1993, only showed 
scattered diverticula throughout the colon and no reflex of 
barium to the terminal ileum.  The examiner also noted that 
spastic colitis does not predispose to cancer of the colon.  

Analysis

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in line 
of duty, or for aggravation of a preexisting injury suffered 
or disease contracted in line of duty, in the active 
military, naval, or air service.  38 U.S.C.A. §§ 1110 (West 
1991).  The applicable regulations also provide that service 
connection may be granted for disability which is proximately 
due to or the result of a service-connected disease or 
injury.  38 C.F.R. § 3.310 (1998).  

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
The Secretary shall assist such a claimant in developing the 
facts pertaining to the claim.  38 U.S.C.A. § 5107(a) (West 
1991).  Thus, the threshold question to be answered prior to 
adjudicating the case on the merits is whether a well-
grounded claim has been presented.  38 U.S.C.A. § 5107 
(West 1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  A 
well-grounded claim is defined as a "plausible claim, one 
which is meritorious on its own or capable of 
substantiation."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  Section 5107 provides that the claimant's submission 
of a well-grounded claim gives rise to VA's duty to assist 
and to adjudicate the claim.  If the veteran has not 
presented a well-grounded claim, his appeal must fail and 
there is no further duty to assist him in the development of 
his claim.  

In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).
"Although the claim need not be conclusive, the statute 
[Section 5107] provides that [the claim] must be accompanied 
by evidence" in order to be considered well grounded.  
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  In a claim 
of service connection, this generally means that evidence 
must be presented which in some fashion links the claimed 
disability to a period of military service or to an already 
service-connected disability.  38 U.S.C.A. §§ 1110, 1131 
(West 1991); 38 C.F.R. §§ 3.303, 3.310 (1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992); Montgomery v. Brown, 
4 Vet. App. 343 (1993).  Evidence submitted in support of the 
claim is presumed to be true for purposes of determining 
whether the claim is well grounded.  King v. Brown, 5 Vet. 
App. 19, 21 (1993).  However, lay assertions of medical 
diagnosis or causation do not constitute competent evidence 
sufficient to render a claim well grounded.  Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1992); Espiritu v. Derwinski, 
2 Vet. App. 492, 495 (1992).  

The veteran does not claim nor does the evidence show that 
colon cancer was incurred in or aggravated by service.  
Rather, the veteran asserts that his colon cancer was caused 
by his service-connected ulcerative colitis.  
Additionally, in his substantive appeal in January 1995, the 
veteran stated that he was told by a doctor associated with 
the VA that his colitis caused his colon cancer.  

Initially, the Board points out that the service medical 
records show the veterans colitis in service was not 
ulcerative, but rather spastic colitis.  Ulcerative 
colitis has never been diagnosed.  As the medical article 
offered by the veteran is not specific to his service 
connected disability, it is insufficient to satisfy the 
medical nexus requirements to establish a well-grounded 
claim.  Wallin v. West, 11 Vet. App. 509 (1998).  

With regard to the veterans latter assertion regarding the 
availability of a medical opinion in his favor, the RO in 
June 1996, asked the veteran to provide the name of the 
physician and the place where he was told that his colitis 
caused his colon cancer.  In a letter dated and received in 
July 1996, the veteran did not identify any particular 
physician who told him his colitis caused his colon cancer, 
but did name his attending physician at the VA and the names 
of other doctors who treated him for his colon cancer.  The 
veteran also stated that the VA had all of the medical 
evidence, and that his records were located at the VA 
outpatient clinic in Brick, New Jersey.  Thereafter, the RO 
obtained all of the veterans medical records from that 
facility for the period from 1990 to 1997.  The medical 
records from the other physicians listed by the veteran had 
been received previously by VA and pertained to treatment for 
his colon cancer.  The Board is satisfied that the VA has 
fulfilled its obligation to notify the veteran of evidence 
necessary to complete his application for benefits.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

While the veteran asserts that his service-connected colitis 
caused his colon cancer, he has presented no competent 
medical evidence to support his lay assertions.  This is 
required under Caluza, discussed above, to establish a well-
grounded claim.  The veteran, as a lay person, is not 
competent to offer an opinion regarding the question of 
medical causation or the etiological relationship between any 
chronic disability now present and his service-connected 
disability.  Espiritu.  Moreover, the medical opinion of a VA 
specialist in gastroenterology in September 1996 was that the 
veterans colon cancer was not related to his service-
connected colitis.  Therefore, in the absence of competent 
medical evidence connecting the veterans colon cancer to a 
service-connected disability, the Board finds that a well-
grounded claim has not been submitted.  Grottveit.  


ORDER

As a well-grounded claim of service-connection for colon 
cancer secondary to the service-connected chronic colitis has 
not been presented, the appeal is denied.



			
	Iris S. Sherman
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.  
- 2 -
